Dissenting opinion of
Adams, J.
I have not been able to give my assent to the result arrived at by the court. I fully concur in the arguments and illustrations of the learned judge, and the authorities by which they are supported. But in my judgment they ought to have led to a different result. It must be conceded on all hands that railroad companies are created and carried on mainly for the profits in money to be derived from them. They have the undoubted right to protect themselves in the enjoyment of their moneys and property. That they may maintain civil actions for the robbery of their treasury, or for the destruction of their property by incendiaries and others, there can be no dispute, but where such robbers and incendiaries are wholly insolvent, have they no authority to resort to the criminal laws for the protection of their property ? May they not cause such persons as threaten to destroy their property to be arrested and compelled to give security for their good behavior ? It would seem to be manifestly just, and within the scope of their corporate power, to allow them to use all means known to the laws to protect themselves from threatened danger. If they can thus protect themselves in advance, *325why can they not use their own means to bring criminals to justice, who have robbed them or burnt up or destroyed their property ? Must an outlaw be suffered to go free who has burned their depots, cars and bridges, simply because he is insolvent and a civil action would be unavailing.
In my opinion it is not only within the scope of their authority, but it would be their imperative duty to use tlieir means in the prosecution of such offenders ?
If that be conceded, and they should be guilty of instituting through the malice of their officials a wholly groundless prosecution, they tíught tobe liable to the party injured in an. action for such malicious prosecution.